DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reising et al. (US 4,988,344).
With reference to claim 1, Reising et al. (hereinafter “Reising”) discloses an absorbent article (20) including a longitudinal direction and a lateral direction (figure 10) and having a front waist region (22), a back waist region (24) and a crotch region (26) between the front waist region and the back waist region (figure 10), the absorbent article comprising:
a body facing material (50) comprising a plurality of apertures (56,57), wherein the plurality of apertures (left three apertures) define an aperture area on the body facing material (figure 10);
an outer cover (40); and
an absorbent body (52) positioned between the body facing material (50) and the outer cover (40), the absorbent body having a width in the lateral direction and a length in the longitudinal direction (figure 3); and
a secondary liner (38) including a width in the lateral direction and a length in the longitudinal direction, the width of the secondary liner being greater than the width of the absorbent body and the length of the secondary liner being greater than the length of the absorbent body (figure 3), wherein the body facing material (50) is attached to the secondary liner (38) by a mechanical bonded area that extends through at least a portion of the aperture area as set forth in col. 20, lines 21-28.

As to claim 2. Reising discloses an absorbent article wherein the body facing material (50) includes a width in the lateral direction and a length in the longitudinal direction (see figures); 
the body facing material further includes opposed first and second lateral edges extending along the length in the longitudinal direction and includes a front edge and a back edge, both extending along the length in the lateral direction, wherein the mechanical bonded area extends along at least a portion of the first and second lateral edges as shown in figure 10.
Regarding claim 3, Reising discloses an absorbent article wherein the aperture area has a length in the longitudinal direction and a width in the lateral direction; wherein the width of the aperture area is less than the width of the body facing material as shown in at least figure 10 where the body facing material surrounds the aperture area on all sides.
	As to claim 5, Reising discloses an absorbent article wherein the mechanical bonded area (74) extends from the first and second lateral edges of the body facing material in the lateral direction and through the aperture area as shown in figure 3.
	With respect to claim 9, Reising discloses an absorbent article wherein the mechanical bonded area that attaches the body facing material to the secondary liner is formed with plurality of discrete mechanical bonds (74), and wherein at least some of the plurality of discrete mechanical bonds are disposed through the apertures of the apertured area as set forth in col. 20, lines 21-28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,007,093. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of U.S. Patent No. 11,007,093.
All the limitations of claim 1 of the Application can be found in claim 1 of the Patent. The difference lies in the fact that the copending claims are a “species” of the “generic” invention of claim 1 of the Application. It has been held that the “generic” invention is “anticipated” by the “species”.  Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent.

The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 11,007,093.
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 11,007,093. 
The limitations of claim 3 of the instant application can be found in claim 3 of U.S. Patent No. 11,007,093.
 The limitations of claim 4 of the instant application can be found in claim 4 of U.S. Patent No. 11,007,093.
The limitations of claim 5 of the instant application can be found in claim 5 of U.S. Patent No. 11,007,093. 
The limitations of claim 6 of the instant application can be found in claim 6 of U.S. Patent No. 11,007,093. 
The limitations of claim 9 of the instant application can be found in claim 8 of U.S. Patent No. 11,007,093.
The limitations of claim 10 of the instant application can be found in claim 9 of U.S. Patent No. 11,007,093.
The limitations of claim 11 of the instant application can be found in claim 10 of U.S. Patent No. 11,007,093.
The limitations of claim 14 of the instant application can be found in claim 14 of U.S. Patent No. 11,007,093.
The limitations of claim 15 of the instant application can be found in claim 15 of U.S. Patent No. 11,007,093.
The limitations of claim 16 of the instant application can be found in claim 15 of U.S. Patent No. 11,007,093.
The limitations of claim 17 of the instant application can be found in claim 16 of U.S. Patent No. 11,007,093.
The limitations of claim 18 of the instant application can be found in claim 20 of U.S. Patent No. 11,007,093.
The limitations of claim 19 of the instant application can be found in claim 14 of U.S. Patent No. 11,007,093.
The limitations of claim 20 of the instant application can be found in claim 10 of U.S. Patent No. 11,007,093.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781